295 F.3d 1024
ALAMEDA BOOKS, INC., a California corporation; Highland Books, Inc., a California corporation, Plaintiffs-Appellees,v.CITY OF LOS ANGELES, Defendant-Appellant.
No. 98-56200.
United States Court of Appeals, Ninth Circuit.
July 8, 2002.

On Remand from the United States Supreme Court.
Before: BOOCHEVER, HAWKINS, and THOMAS, Circuit Judges.

ORDER

1
This case is remanded to the district court for further proceedings consistent with City of Los Angeles v. Alameda Books, Inc., et al., ___ U.S. ___, 122 S.Ct. 1728, 152 L.Ed.2d 670 (2002).